--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5
 
 
PLEDGE AND SECURITY AGREEMENT
 
THIS PLEDGE AND SECURITY AGREEMENT (this “Security Agreement”), dated as of
February __, 2011, is made by and between International Surf Resorts, Inc., a
Nevada corporation (the “Grantor”), and Broadband Capital Management LLC, as
collateral agent (the “Collateral Agent”) on behalf of and for the benefit of
the Purchasers as defined in that certain Securities Purchase Agreement with the
Grantor, dated the date hereof (the “Purchase Agreement;” and the Purchasers,
together with the Collateral Agent, are collectively referred to herein as the
“Secured Parties”).


WHEREAS, pursuant to the Purchase Agreement, the Grantor agreed to sell and
issue to the Purchasers, and the Purchasers agreed to purchase, secured
convertible promissory notes (the “Notes”) and certain other securities;
 
WHEREAS, it is a condition precedent to the issuance of the Notes and such other
securities that the Grantor and the Collateral Agent, for the benefit of the
Purchasers, enter into this Security Agreement, pursuant to which the Grantor
will grant to the Secured Parties a first priority security interest in all of
the assets of the Grantor, including the pledge by the Grantor to the Secured
Parties of its interests in the Pledged Equity, in order to secure the
obligations of the Grantor under the Notes; and
 
WHEREAS, the Purchasers have appointed Broadband Capital Management LLC as
Collateral Agent under the terms of the Purchase Agreement.
 
In consideration of the foregoing, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Grantor, the
Collateral Agent and the Purchasers hereby agree as follows:
 
SECTION 1. Grant of Security Interest.  As collateral security for the payment
and performance when due of the Obligations (defined below), Grantor hereby
collaterally assigns, mortgages, and pledges to the Secured Parties, and hereby
grants to the Secured Parties a first priority security interest in all of
Grantor’s right, title and interest in, to and under the Collateral (defined
below). Grantor agrees that this Security Agreement shall create a first
priority continuing security interest in the Collateral which shall remain in
effect until the payment and performance in full of all of the Obligations.
 
SECTION 2. Collateral Agent’s Rights and Obligations.  Grantor shall remain
liable under all accounts, accounts receivable, instruments and documents and
general intangibles.  The Collateral Agent shall not have any obligation or
liability under any accounts, accounts receivable, instruments and documents or
general intangibles by reason of this Security Agreement or the exercise of
Collateral Agent’s rights and remedies hereunder, nor shall the Collateral Agent
be required to perform Grantor’s obligations pursuant thereto.  At any time, the
Collateral Agent shall have the right to verify accounts receivable constituting
a portion of the Collateral and Grantor agrees to cooperate with the Collateral
Agent in arranging for such verification.  After the occurrence of an Event of
Default (defined below), the Collateral Agent may notify account debtors that
the accounts receivable have been assigned to the Collateral Agent and that
payments may be made directly to the Collateral Agent or as otherwise directed
by the Collateral Agent.  At the request of the Collateral Agent at any time
after the occurrence of an Event of Default, the Grantor will so notify such
account debtors.  Notwithstanding any such action, the Collateral Agent shall
have no obligation to inquire as to the sufficiency of any payment received by
it on account of any of Grantor’s accounts receivable or to take any action to
collect or enforce the payment of any account receivable.
 
SECTION 3. Definitions; Interpretation.
 
(a) As used in this Security Agreement, the following terms shall have the
following meanings:
 
“Collateral” means all assets, including without limitations, as described on
Exhibit A attached hereto, except to the extent any such property (i) is
non-assignable by its terms without the consent of the licensor thereof or
another party, (ii) the granting of a security interest therein is contrary to
applicable law, or (iii) that is now or hereafter subject to a lien within the
meaning of subsection (vii) of the definition of “Permitted Liens” in this
Section 4.
 
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.
 
“Event of Default” has the meaning set forth in the Purchase Agreement.
 
 
1

--------------------------------------------------------------------------------

 
“Intellectual Property” means all of Grantor’s right, title, and interest in and
to the following, including such intellectual property owned on the date hereof
and set forth on Schedule 1 annexed hereto, except to the extent any security
interest hereunder would cause any application for a Trademark to be deemed
invalidated, canceled or abandoned due to the grant and/or enforcement of such
security interest, including, without limitation, all U.S. trademark
applications that are based on an intent-to-use, unless and until such time that
the grant and/or enforcement of the security interest will not affect the status
or validity of such trademark:
 

 
(a)
Copyrights, Trademarks and Patents;

 
 
(b)
and all trade secrets, and any and all intellectual property rights in computer
software and computer software products now or hereafter existing, created,
acquired or held;

 
 
(c)
and all design rights which may be available to Grantor now or hereafter
existing, created, acquired or held;

 
 
(d)
and all claims for damages by way of past, present and future infringement of
any of the rights included above, with the right, but not the obligation, to sue
for and collect such damages for said use or infringement of the intellectual
property rights identified above;

 
 
(e)
licenses or other rights to use any of the Copyrights, Patents or Trademarks,
and all license fees and royalties arising from such use to the extent permitted
by such license or rights;

 
 
(f)
amendments, renewals and extensions of any of the Copyrights, Trademarks or
Patents; and

 
 
(g)
proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

 
“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
deposit arrangement, charge or encumbrance, lien, or other type of preferential
arrangement.
 
“Obligations” means all obligations and liabilities of every nature of Grantor
now or hereafter existing under or arising out of or in connection with the
Notes, the Purchase Agreement, the Guarantee and Pledge Agreement and all other
documents, instruments or certificates required to be delivered by Grantor at or
prior to the Closing pursuant to the Purchase Agreement (collectively, the
“Purchase Documents”); together with all extensions or renewals thereof, whether
for principal, interest, fees, expenses, indemnities or otherwise, whether
voluntary or involuntary, direct or indirect, absolute or contingent, liquidated
or unliquidated, whether or not jointly owned with others, and whether or not
from time to time decreased or extinguished and later increased, created or
incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from the Secured Parties as a preference, fraudulent
transfer or otherwise, and all obligations of every nature of Grantor now or
hereafter existing under this Security Agreement (including, without limitation,
interest and other amounts that, but for the filing of a petition in bankruptcy
with respect to Grantor, would accrue on such obligations, whether or not a
claim is allowed against Grantor for such amounts in the related bankruptcy
proceeding).
 
“Patents” means all patents, patent applications and like protections,
including, without limitation, improvements, divisions, continuations, renewals,
reissues, extensions and continuations-in-part of the same.
 
“Permitted Liens” mean: (i) Liens in favor of the Secured Parties in respect of
the Obligations hereunder; (ii) Liens for taxes, fees, assessments or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings and which are adequately reserved for in
accordance with U.S. GAAP; (iii) Liens of materialmen, mechanics, warehousemen,
carriers or employees or other like Liens arising in the ordinary course of
business and securing obligations either not delinquent or being contested in
good faith by appropriate proceedings; (iv) Liens consisting of deposits or
pledges to secure the payment of worker’s compensation, unemployment insurance
or other social security benefits or obligations, or to secure the performance
of bids, trade contracts, leases, public or statutory obligations, surety or
appeal bonds or other obligations of a like nature incurred in the ordinary
course of business; (v) easements, rights of way, servitudes or zoning or
building restrictions and other minor encumbrances on real property and
irregularities in the title to such property which do not in the aggregate
materially impair the use or value of such property or risk the loss or
forfeiture of title thereto; (vi) Liens upon or in any equipment now or
hereafter acquired or held by the Grantor to secure the purchase price of such
equipment or indebtedness incurred solely for the purpose of financing or
refinancing the acquisition of such equipment, provided that the Lien is
confined solely to the equipment so acquired and accessions thereon and proceeds
thereof; (vii) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (i) and (ii) and (vi) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase other than for accrued interest and premium on the
amount of principal being extended, refinanced or renewed.
 
“Person” means an individual, corporation, partnership, joint venture, trust,
unincorporated organization, governmental agency or authority, or any other
entity of whatever nature.
 
“Pledged Equity” means all shares of stock, partnership interests, limited
liability company interests and all other equity interests in a Person, whether
such stock or interests are classified as Investment Property or General
Intangibles under the UCC now or hereafter owned by Grantor, including all
securities convertible into, and rights, warrants, options and other rights to
purchase or otherwise acquire, any of the foregoing, including those owned on
the date hereof and set forth on Schedule 2 annexed hereto, the certificates or
other instruments representing any of the foregoing and any interest of Grantor
in the entries on the books of any securities intermediary pertaining thereto
and all distributions, dividends and other property received, receivable or
otherwise distributed in respect of or exchanged therefor.
 
 
2

--------------------------------------------------------------------------------

 
“Purchase Documents” means this Security Agreement, the Purchase Agreement, and
the Note, each as amended, modified, renewed, extended or replaced from time to
time.
 
“Secured Parties” means the Collateral Agent and all Purchasers.
 
 “Trademarks” means any trademark and service mark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the parts of the goodwill of the business connected with the
use of and symbolized by such marks.
 
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Nevada.
 
(b) Where applicable and except as otherwise defined herein, terms used in this
Security Agreement shall have the meanings assigned to them in the
UCC.  Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Purchase Agreement or if not defined there in the Note.
 
(c) In this Security Agreement, (i) the meaning of defined terms shall be
equally applicable to both the singular and plural forms of the terms defined;
(ii) the captions and headings are for convenience of reference only and shall
not affect the construction of this Security Agreement; (iii) the words
“hereof,” “herein,” “hereto,” “hereunder” and the like mean and refer to this
Security Agreement as a whole and not merely to the specific Article, Section,
subsection, paragraph or clause in which the respective word appears; (iv) the
words “including,” “includes” and “include” shall be deemed to be followed by
the words “without limitation;” and (v) the term “or” shall not be limiting.
 
SECTION 4. First Priority Security Interest.
 
(a) Subject to Permitted Liens, as security for the payment and performance of
the Obligations, the Grantor hereby pledges, assigns and grants to the Secured
Parties, a first priority security interest in all of the Grantor’s right, title
and interest in, to and under all of the Collateral that shall remain in effect
until terminated in accordance with Section 20 hereof.
 
SECTION 5. Financing Statements, Etc.  The Grantor hereby authorizes the
Collateral Agent to file (with a copy thereof to be provided to the Grantor
contemporaneously therewith), at any time and from time to time thereafter, all
financing statements, financing statement assignments, continuation financing
statements, and UCC filings, in form reasonably satisfactory to the Collateral
Agent. The Grantor shall execute and deliver and shall take all other action, as
the Collateral Agent may reasonably request, to perfect and continue perfected,
maintain the priority of or provide notice of the security interest of the
Secured Parties in the Collateral (subject to the terms hereof) and to
accomplish the purposes of this Security Agreement.  Without limiting the
generality of the foregoing, the Grantor ratifies and authorizes the filing by
the Collateral Agent of any financing statements filed prior to the date hereof
that accomplish the purposes of this Security Agreement.
 
SECTION 6. Representations and Warranties.  The Grantor represents and warrants
to the Collateral Agent that:
 
(a)           Grantor’s full legal name, as it appears in official filings in
the State of Nevada, is International Surf Resorts, Inc.  Grantor is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Nevada and has all requisite power and authority to
execute, deliver and perform its obligations under this Security Agreement.
Grantor has not within the five year period preceding the date hereof had a
different name from Surf A Movie Solutions, Inc.
 
(b)           The execution, delivery and performance by the Grantor of this
Security Agreement has been duly authorized by all necessary corporate action of
the Grantor, and this Security Agreement constitutes the legal, valid and
binding obligation of the Grantor, enforceable against the Grantor in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other laws of general
application affecting enforcement of creditors’ rights generally, as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies.
 
(c)           Except for the filing of appropriate financing statements, no
authorization, consent, approval, license, exemption of, or filing or
registration with, any governmental authority or agency, or approval or consent
of any other Person, is required for the due execution, delivery or performance
by the Grantor of this Security Agreement unless the same has already been
obtained or is being obtained simultaneously in connection herewith.
 
(d)           This Security Agreement creates a first priority security interest
that is enforceable against the Collateral and will create a first priority
security interest that is enforceable against the Collateral in which the
Grantor hereafter acquires rights at the time the Grantor acquires any such
rights.
 
(e)           The Grantor has the right and power to grant the pledge and
security interests in the Collateral to the Secured Parties in the Collateral,
and the Grantor is the sole and complete owner of the Collateral, free from any
Lien other than the liens and security interests in favor of the Secured
Parties, and the other Permitted Liens.
 
(f)           Grantor acknowledges and agrees that the Lien that secures the
Obligations (A) is separate and distinct from any and all other Liens on the
Collateral, (B) is enforceable without regard to whether or not any other Lien
shall be or become void, voidable or unenforceable or the indebtedness,
obligations or liabilities secured by any such other Lien shall be discharged,
whether by payment, performance, avoidance or otherwise, and (C) shall not merge
with or be impaired by any other Lien.
 
 
3

--------------------------------------------------------------------------------

 
(g)           A true and complete list of all Intellectual Property owned by
Grantor, in whole or in part; is set forth on Schedule 1 attached hereto.
 
(h)           Schedule 2 attached hereto sets forth all of the Pledged Equity
owned by the Grantor, and the percentage ownership in each issuer thereof.
 
SECTION 7. Covenants of the Grantor.  Until this Security Agreement has
terminated in accordance with Section 20 hereof, the Grantor agrees to do the
following:
 
(a) The Grantor shall give prior written notice to the Collateral Agent (and in
any event not later than thirty (30) days prior to any change described below in
this subsection) of: (i) any change in the Grantor’s name; (ii) any changes in
the Grantor’s identity or structure in any manner which might make any financing
statement filed hereunder incorrect or misleading; or (iii) any change in
jurisdiction of organization; provided that the Grantor shall not locate any
Collateral outside of the United States nor shall the Grantor change its
jurisdiction of organization to a jurisdiction outside of the United States.
 
(b) The Grantor shall not surrender or lose possession of (other than to the
Secured Parties), sell, lease, rent or otherwise dispose of or transfer any of
the Collateral or any right or interest therein, except in the ordinary course
of business consistent with past practice and except to the extent of equipment
that is obsolete or no longer useful to its business.
 
(c) The Grantor shall keep the Collateral free of all Liens except the liens and
security interests in favor of the Secured Parties and the other Permitted
Liens.
 
(d) The Grantor shall protect, defend and maintain the validity and
enforceability of its material Intellectual Property; (ii) promptly advise
Collateral Agent in writing of material infringements of its Intellectual
Property; and (iii) not allow any Intellectual Property material to Grantor’s
business to be abandoned, forfeited or dedicated to the public without
Collateral Agent’s written consent.
 
(e) So long as no Event of Default shall have occurred and be continuing, the
Grantor shall be entitled to exercise any and all voting and other consensual
rights pertaining to the Pledged Equity or any part thereof for any purpose not
inconsistent with the terms or purpose of this Security Agreement.
 
(f)           Grantor shall not use or permit Collateral to be used in violation
of any applicable law, rule or regulation or in violation of any policy of
insurance covering the Collateral.
 
(g)           Grantor shall maintain such insurance with respect to liabilities,
losses or damage in respect of the assets and properties of Grantor as may
customarily be carried or maintained under similar circumstances by corporations
of established reputation engaged in similar businesses in such amounts, with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for corporations similarly situated in the industry.
 
(h)           Grantor shall deliver any and all originals of Collateral
consisting of certificates or Instruments to Collateral Agent, accompanied by
Grantor’s endorsement, where necessary of transfer or assignments in blank, in
form and substance satisfactory to Collateral Agent.
 
(i)           Grantor shall pay promptly when due all property and other taxes,
assessments and government charges or levies imposed upon, and all claims
(including claims for labor, services, materials and supplies) against, the
Collateral except to the extent the validity thereof is being contested in good
faith.
 
SECTION 8. Authorization; Collateral Agent Appointed Attorney-in-Fact. The
Collateral Agent shall have the right, to, in the name of the Grantor, or in the
name of the Secured Parties, upon notice to, but without the requirement of
assent by the Grantor, and the Grantor hereby constitutes and appoints the
Collateral Agent  (and any employees or agents designated by the Collateral
Agent) as the Grantor’s true and lawful attorney-in-fact, with full power and
authority to (a) upon and during the continuance of an Event of Default: (i)
assert, adjust, sue for, compromise or release any claims under any policies of
insurance; and (ii) execute any and all such other documents and instruments,
and do any and all acts and things for and on behalf of the Grantor, that such
Collateral Agent may deem necessary or advisable to maintain, protect, realize
upon and preserve the Collateral and the Secured Parties’ security interests
therein and to accomplish the purposes of this Security Agreement and (b) to pay
or discharge taxes or Liens (other than Liens permitted under this Security
Agreement or the Purchase Documents) levied or placed upon or threatened against
the Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by Collateral Agent in its sole discretion,
any such payments made by Collateral Agent to become obligations of Grantor to
Collateral Agent, due and payable immediately without demand.  The foregoing
power of attorney is coupled with an interest and is irrevocable so long as the
Obligations have not been indefeasibly paid and performed in full and the
commitments not terminated.  The Grantor hereby ratifies, to the extent
permitted by law, all that the Collateral Agent shall lawfully and in good faith
do or cause to be done by virtue of and in compliance with this Section 9.
 
SECTION 9. Remedies.
 
(a) Upon the occurrence and during the continuance of an Event of Default (as
defined in the Purchase Agreement), the Collateral Agent as agent for the
Secured Parties shall have, in addition to all other rights and remedies granted
to the Secured Parties in this Security Agreement, and all other Purchase
Documents, all rights and remedies of a Collateral Agent under the UCC and other
applicable laws. Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent, upon the election of the holders of the majority-in-interest of the
Notes, may sell, resell, lease, use, assign, license, sublicense, transfer or
otherwise dispose of any or all of the Collateral in its then condition or
following any commercially reasonable preparation or processing (utilizing in
connection therewith any of Grantor’s assets, without charge or liability to the
Secured Parties therefor) at public or private sale, by one or more contracts,
in one or more parcels, at the same or different times, for cash or credit, or
for future delivery without assumption of any credit risk, all as the Collateral
Agent deems advisable; provided, however, that the Grantor shall be credited
with the net proceeds of sale only when such proceeds are finally collected by
the Secured Parties.  The Collateral Agent, upon the election of the
majority-in-interest of the Notes, shall have the right upon any such public
sale, and, to the extent permitted by law, upon any such private sale, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption, which right or equity of redemption the Grantor hereby
releases, to the extent permitted by law.  The Grantor hereby agrees that the
sending of notice by ordinary mail, postage prepaid, to the address of the
Grantor set forth herein or subsequent address that the Grantor provides to the
Collateral Agent in writing, of the place and time of any public sale or of the
time after which any private sale or other intended disposition is to be made,
shall be deemed reasonable notice thereof if such notice is sent five (5)
business days prior to the date of such sale or other disposition or the date on
or after which such sale or other disposition may occur.  Grantor hereby agrees
that it will at its expense and upon request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place to be designated by the
Collateral Agent that is reasonably convenient to both parties.  Upon the
occurrence and during the continuance of an Event of Default, Collateral Agent
may (i) enter onto the property where any Collateral is located and take
possession thereof with or without judicial process, (ii) prior to the
disposition of the Collateral, store, process, repair or recondition the
Collateral or otherwise prepare the Collateral for disposition in any manner to
the extent Collateral Agent deems appropriate, (iii) take possession of
Grantor’s premises or place custodians in exclusive control thereof, remain on
such premises and use the same and any of Grantor’s equipment for the purpose of
completing any work in process, taking any actions described in the preceding
clause, and (iv) collecting any Obligation.
 
 
4

--------------------------------------------------------------------------------

 
(b) The cash proceeds actually received from the sale or other disposition or
collection of the Collateral, and any other amounts received in respect of the
Collateral the application of which is not otherwise provided for herein shall
be applied first, to the payment of the costs and expenses of the Secured
Parties in exercising or enforcing its rights hereunder and in collecting or
attempting to collect any of the Collateral, and to the payment of all other
amounts payable to the Secured Parties pursuant to Section 14 hereof; and
second, to the payment of the Obligations.  Any surplus thereof that exists
after payment and performance in full of the Obligations shall be promptly paid
over to the Grantor or otherwise disposed of in accordance with the UCC or other
applicable law.  The Grantor shall remain liable to the Secured Parties for any
deficiency that exists after any sale or other disposition or collection of the
Collateral and Grantor shall be liable for the reasonable fees of any attorneys
employed by the Secured Parties to collect such deficiency.
 
(c) Grantor recognizes that, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws, the Secured Parties  may be
compelled, with respect to any sale of all or any part of the Pledged Equity
conducted without prior registration or qualification of such Pledged Equity
under the Securities Act and/or such state securities laws, to limit purchasers
to those who will agree, among other things, to acquire the Pledged Equity for
their own respective accounts, for investment and not with a view to the
distribution or resale thereof.  Grantor acknowledges that any such private
placement may be at prices and on terms less favorable than those obtainable
through a sale without such restrictions (including an offering made pursuant to
a registration statement under the Securities Act) and, notwithstanding such
circumstances, Grantor agrees that any such private placement shall not be
deemed, in and of itself, to be commercially unreasonable and that the Secured
Parties shall have no obligation to delay the sale of any Pledged Equity for the
period of time necessary to permit the issuer thereof to register it for a form
of sale requiring registration under the Securities Act or under applicable
state securities laws, even if such issuer would, or should, agree to so
register it.  If the Secured Parties determine to exercise their right to sell
any or all of the Pledged Equity, upon written request, Grantor shall and shall
cause each issuer of any Pledged Equity to be sold hereunder from time to time
to furnish to the Collateral Agent all such information as the Collateral Agent
may request in order to determine the amount of Pledged Equity which may be sold
by the Secured Parties in exempt transactions under the Securities Act and the
rules and regulations of the Securities and Exchange Commission thereunder, as
the same are from time to time in effect.
 
(d) Upon the occurrence and during the continuation of an Event of Default, (x)
upon written notice from Collateral Agent to Grantor, all rights of Grantor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant hereto shall cease, and all such rights shall
thereupon become vested in the Collateral Agent who shall thereupon have the
sole right to exercise such voting and other consensual rights; (y) except as
otherwise specified in the Purchase Documents, all rights of Grantor to receive
the dividends, other distributions, principal and interest payments which it
would otherwise be authorized to receive and retain pursuant hereto shall cease,
and all such rights shall thereupon become vested in the Collateral Agent who
shall thereupon have the sole right to receive and hold as Collateral such
dividends, other distributions, principal and interest payments; and (z) all
dividends, principal, interest payments and other distributions which are
received by Grantor contrary to the provisions of clause (y) above shall be
received in trust for the benefit of the Secured Parties, shall be segregated
from other funds of Grantor and shall forthwith be paid over to the Collateral
Agent as Collateral in the same form as so received (with any necessary
endorsements).
 
(e) In order to permit Secured Parties to exercise the voting and other
consensual rights which they may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which they may be entitled to
receive hereunder, (I) Grantor shall promptly execute and deliver (or cause to
be executed and delivered) to Collateral Agent all such proxies, dividend
payment orders and other instruments as Collateral Agent may from time to time
reasonably request, and (II) without limiting the effect of clause (I) above,
Grantor hereby grants to Collateral Agent an irrevocable proxy to vote the
Pledged Equity and to exercise all other rights, powers, privileges and remedies
to which a holder of the Pledged Equity would be entitled (including giving or
withholding written consents of holders of Equity Interests, calling special
meetings of holders of Equity Interests and voting at such meetings), which
proxy shall be effective, automatically and without the necessity of any action
(including any transfer of any Pledged Equity on the record books of the issuer
thereof) by any other Person (including the issuer of the Pledged Equity or any
officer or agent thereof), upon the occurrence of an Event of Default and which
proxy shall only terminate upon the payment in full of the Obligations, the cure
of such Event of Default or waiver thereof as evidenced by a writing executed by
Collateral Agent.
 
(f) Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default, (i) the Secured
Parties shall have the right (but not the obligation) to bring suit, in the name
of Grantor, the Secured Parties or otherwise, to enforce any Collateral
constituting Intellectual Property, in which event Grantor shall, at the request
of the Collateral Agent, do any and all lawful acts and execute any and all
documents required by the Collateral Agent in aid of such enforcement and
Grantor shall promptly, upon demand, reimburse and indemnify the Secured Parties
as provided in Section 14 hereof, in connection with the exercise of its rights
under this Section, and, to the extent that the Collateral Agent shall elect not
to bring suit to enforce any Collateral constituting Intellectual Property as
provided in this Section, Grantor agrees to use all reasonable measures, whether
by action, suit, proceeding or otherwise, to prevent the infringement of any of
the Collateral constituting Intellectual Property by others and for that purpose
agrees to use its commercially reasonable judgment in maintaining any action,
suit or proceeding against any Person so infringing reasonably necessary to
prevent such infringement; (ii) upon written demand from the Collateral Agent,
Grantor shall execute and deliver to Collateral Agent an assignment or
assignments of the Collateral constituting Intellectual Property and such other
documents as are necessary or appropriate to carry out the intent and purposes
of this Security Agreement; and (iii) Grantor agrees that such an assignment
and/or recording shall be applied to reduce the Obligations outstanding only to
the extent that the Secured Parties receive cash proceeds in respect of the sale
of, or other realization upon, the Collateral constituting Intellectual
Property.
 
(g) In addition to, and not by way of limitation of, the granting of a security
interest in the Collateral pursuant hereto, Grantor, effective upon the
occurrence and during the continuation of an Event of Default, hereby assigns,
transfers and conveys to the Secured Parties the nonexclusive right and license
to use all Trademarks, Copyrights, Patents or technical processes owned or used
by Grantor that relate to the Collateral, together with any goodwill associated
therewith, all to the extent necessary to enable the Secured Parties to realize
on the Collateral in accordance with this Security Agreement and to enable any
transferee or assignee of the Collateral to enjoy the benefits of the
Collateral.  This right shall inure to the benefit of all successors, assigns
and transferees of the Secured Parties and their successors, assigns and
transferees, whether by voluntary conveyance, operation of law, assignment,
transfer, foreclosure, deed in lieu of foreclosure or otherwise.  Such right and
license shall be granted free of charge, without requirement that any monetary
payment whatsoever be made to Grantor.
 
SECTION 10. Secured Parties’ Rights; Certain Waivers.  The Grantor waives, to
the fullest extent permitted by law:  (i) any right of redemption with respect
to the Collateral, whether before or after sale hereunder, and all rights, if
any, of marshalling of the Collateral or other collateral or security for the
Obligations; (ii) any right to require the Secured Parties to:  (A) proceed
against any Person, (B) exhaust any other collateral or security for any of the
Obligations, (C) pursue any remedy in the Secured Parties power or (D) except as
provided herein or in the Note, make or give any presentments, demands for
performance, notices of nonperformance, protests, notices of protests or notices
of dishonor in connection with any of the Collateral; and (iii) all claims,
damages and demands against the Secured Parties arising out of the repossession,
retention, sale or application of the proceeds of any sale of the Collateral.
 
SECTION 11. Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing, and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made: (i) if delivered by hand, when received,  (ii) if sent by a nationally
recognized courier service, one business day after delivery to such courier
service, (iii) if transmitted by facsimile or e-mail, at the time such
transmission is confirmed to the sender, (iv) if sent by certified mail, four
business days after delivery to the postal system, in each case addressed as
follows in the case of the Company and the Collateral Agent or to such other
address as may be hereafter notified by the respective parties hereto:
 
 
5

--------------------------------------------------------------------------------

 
If to Grantor:


 Grantor:
International Surf Resorts, Inc.
1097 Country Coach Drive, Suite 705
Henderson, Nevada 89002
Attention of CEO
Tel: (888) 689-0930
Fax:  (___) ___-____
 
With a copy (which shall not constitute notice) to:
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Attention of Harvey Kesner, Esq.
Tel:  (212) 930-9700
Fax:  (212) 930-9725



If to the Collateral Agent:


Collateral Agent:
Broadband Capital Management LLC
712 Fifth Avenue, 22nd floor
New York N.Y. 10019
Attention of Philip Wagenheim
Tel: (212) 277-5300
Fax: (212) 702-9830
 
With a copy (which shall not constitute notice) to:
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
The Chrysler Center
666 Third Avenue
New York, NY 10017
Attention of Kenneth R. Koch, Esq.
Tel:            (212) 935-3000
Fax:            (212 983-3115





SECTION 12. No Waiver; Cumulative Remedies.  No failure on the part of the
Collateral Agent to exercise, and no delay in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, remedy, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights and remedies under this Security
Agreement are cumulative and not exclusive of any rights, remedies, powers and
privileges that may otherwise be available to the Secured Parties.
 
SECTION 13. Costs and Expenses; Indemnity.  The Grantor agrees to pay all
reasonable costs and expenses of the Secured Parties, in connection with the
enforcement of any rights or interests under, this Security Agreement and the
sale or collection of, or other realization upon, any of the Collateral,
including all reasonable expenses of taking, collecting, holding, sorting,
handling, preparing for sale, selling or the like and other such expenses of
sales and collections of the Collateral.  Grantor agrees to indemnify the
Secured Parties from and against any and all claims, losses and liabilities in
any way relating to, growing out of or resulting from this Security Agreement
and the transactions contemplated hereby (including, without limitation,
enforcement of this Security Agreement), except to the extent such claims,
losses or liabilities result solely from the Secured Parties’ gross negligence
or willful misconduct as finally determined by a court of competent
jurisdiction.  The obligations of Grantor in this Section 14 shall survive the
termination of this Security Agreement and the discharge of Grantor’s other
obligations under this Security Agreement or the Purchase Documents.
 
SECTION 14. Binding Effect.  This Security Agreement shall be binding upon,
inure to the benefit of and be enforceable by the Grantor, the Collateral Agent
and the Purchasers and their respective successors and assigns.
 
 
6

--------------------------------------------------------------------------------

 
SECTION 15. Governing Law. This Security Agreement shall be governed by and
construed under the laws of the State of New York without regard to its
principles of conflict of laws.
 
SECTION 16. Entire Agreement; Amendment.  This Security Agreement and the
Purchase Documents contains the entire agreement of the parties with respect to
the subject matter hereof and shall not be amended except by the written
agreement of the Grantor, the Collateral Agent.
 
SECTION 17. Severability.  Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
SECTION 18. Counterparts.  This Security Agreement may be executed by one or
more of the parties to this Security Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
 
SECTION 19. Termination.  Upon the payment and performance in full of all
Obligations, this Security Agreement shall terminate (except with respect to
Section 14 hereof) and the Secured Parties shall promptly, at the cost of the
Grantor, execute and deliver to the Grantor such documents and instruments
reasonably requested by the Grantor as shall be necessary to evidence
termination of all security interests given by the Grantor to the Secured
Parties hereunder.
 
SECTION 20. Collateral Agent May Perform.  If Grantor fails to perform any
agreement contained herein, following notice to Grantor, Collateral Agent may
itself perform, or cause performance of, such agreement, and the expenses of
Collateral Agent incurred in connection therewith shall be payable by Grantor.
 
SECTION 21. Standard of Care.  The powers conferred on Secured Parties hereunder
are solely to protect their interest in the Collateral and shall not impose any
duty upon them to exercise any such powers.  Except for the exercise of
reasonable care in custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, Secured Parties shall
have no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral.  Secured Parties shall be deemed to have exercised reasonable care
in custody and preservation of Collateral in their possession if such Collateral
in accorded treatment substantially equal to that which Secured Parties accords
its own property.
 
SECTION 22. Further Assurances.  Grantor agrees that from time to time, at the
expense of Grantor, Grantor will promptly execute and deliver all further
instruments and documents and take all further action, that may be necessary or
desirable, or that Secured Parties may reasonably request, in order to perfect
and protect any security interest granted or purported to be granted hereby or
to enable Secured Parties to exercise and enforce their rights and remedies
hereunder with respect to any Collateral.
 

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Security
Agreement, as of the date first above written.


 

 
 
GRANTOR:
 
INTERNATIONAL SURF RESORTS, INC. 
    By:       
Name: 
Title:
   

 
 



 
COLLATERAL AGENT:
 
BROADBAND CAPITAL MANAGEMENT LLC
    By:       
Name: 
Title:
   



 
8

--------------------------------------------------------------------------------

 

EXHIBIT A
 
COLLATERAL DESCRIPTION
 
 
GRANTOR:
 
COLLATERAL AGENT:  
 INTERNATIONAL SURF RESORTS, INC., a Nevada corporation
 
BROADBAND CAPITAL MANAGEMENT LLC

 
The Collateral consists of all rights, title and interest in and to the
following assets of the Grantor:
 
1. All accounts including, without limitation, all present and future rights of
debtor to payment for goods sold or leased or for services rendered, which are
not evidenced by instruments or chattel paper, and whether or not earned by
performance and all rights to payment arising out of the use of a credit or
charge card and all information contained on or for use with any such card and
all records and evidences of credit card transactions (the "Accounts");
 
2. All present and future contract rights, general intangibles (including, but
not limited to, tax and duty refunds, goodwill, processes, drawings, blueprints,
customer lists, licenses, whether as licensor or licensee, choses in action and
other claims and existing and future leasehold interests in equipment, real
estate and fixtures), chattel paper, documents, instruments, securities and
other investment property, letters of credit, letter of credit rights,
commercial tort claims, payment intangibles, software, supporting obligations,
bankers’ acceptances and guaranties (including, without limitation, amounts due
and payable under loans made to any of the Targets (as defined in the Purchase
Agreement);
 
3. All present and future monies, securities, credit balances, deposits, deposit
accounts and other property of debtor now or hereafter held or received by or in
transit to the secured parties or their affiliates or at any other depository or
other institution from or for the account of debtor, whether for safekeeping,
pledge, custody, transmission, collection or otherwise, and all present and
future liens, security interests, rights, remedies, title and interest in, to
and in respect of accounts and other collateral, including, without limitation,
(i) rights and remedies under or relating to guaranties, contracts of
suretyship, letters of credit and credit and other insurance related to the
collateral, (ii) rights of stoppage in transit, replevin, repossession,
reclamation and other rights and remedies of an unpaid vendor, lienor or
Collateral Agent, (iii) goods described in invoices, documents, contracts or
instruments with respect to, or otherwise representing or evidencing, accounts
or other collateral, including, without limitation, returned, repossessed and
reclaimed goods, and (iv) deposits by and property of account debtors or other
persons securing the obligations of account debtors;
 
4. All of Grantor’s now owned and hereafter existing or acquired raw materials,
work in process, finished goods and all other inventory of whatsoever kind or
nature, wherever located (“Inventory”);
 
5. All of Grantor’s now owned and hereafter acquired equipment, machinery,
computers and computer hardware and software (whether owned or licensed),
vehicles, tools, furniture, fixtures, all attachments, accessions and property
now or hereafter affixed thereto or used in connection therewith, and
substitutions and replacements thereof, wherever located (“Equipment”);
 
6. All of Grantor’s now owned and hereafter existing or acquired securities,
financial assets, securities accounts, securities entitlements and all other
investment property of whatsoever kind or nature, wherever located, including,
without limitation, securities issued by any subsidiary of debtor (“Investment
Property”);
 
7. All Intellectual Property, including, without limitation, the Intellectual
Property listed on Schedule 1;
 
8. All securities (including, without limitation, the Pledged Equity);
 
9. All of Grantor’s present and future books of account of every kind or nature,
purchase and sale agreements, invoices, ledger cards, bills of lading and other
shipping evidence, statements, correspondence, memoranda, credit files and other
data relating to the collateral or any account debtor, together with the tapes,
disks, diskettes and other data and software storage media and devices, file
cabinets or containers in or on which the foregoing are stored (including any
rights of debtor with respect to the foregoing maintained with or by any other
person) (“Records”); and
 
10. All rights, claims and interests in any of the foregoing, and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products and proceeds of the foregoing, in any
form, including, without limitation, insurance proceeds and any claims against
third parties for loss or damage to or destruction of any or all of the
foregoing.
 



 
9

--------------------------------------------------------------------------------

 

SCHEDULE 1


INTELLECTUAL PROPERTY





 
10

--------------------------------------------------------------------------------

 



SCHEDULE 2




PLEDGED EQUITY


 
 
 
11


--------------------------------------------------------------------------------
